PER CURIAM.
In this appeal, three owners of patio homes that share a common roof challenge a permanent injunction that ordered them to remove their newly installed but nonconforming fiberglass shingle roof and replace it with a cedar shake roof. We are compelled to affirm because the record supports the findings of fact and conclusions of law contained in the final judgment.
The property involved in this litigation is subject to a Declaration of Covenants, Conditions and Restrictions that required appellants to obtain permission from an Architectural Review Committee before *286replacing their cedar shake roof with fiberglass asphalt shingles. While the Committee’s approval process may be subject to criticism, and notwithstanding the lack of opposition from many of the other homeowners, the fact remains that appellants installed the new roof without obtaining the final approval required by the restrictions governing this residential development.
Accordingly, the trial court’s Final Judgment for Permanent Injunction is affirmed.
PARKER, C.J., and FRANK and FULMER, JJ„ Concur.